



COURT OF APPEAL FOR ONTARIO

CITATION: Brampton (City) v. Elbasiouni,
    2020 ONCA 758

DATE: 20201130

DOCKET: C65017 &
C67931

Fairburn A.C.J.O., Miller and
    Zarnett JJ.A.

BETWEEN

The Corporation of the City of
    Brampton

Applicant (Respondent/Responding Party)

and

Ahmed Elbasiouni a.k.a. Ahmed
    Elbassiouni, by his litigation guardian Waleed Sewilam

Respondent (Appellant/Moving Party)

Mohamed Elbassiouni,
for the appellant by his litigation guardian Waleed Sewilam
[1]

Charles A. Painter for the respondent,
    The Corporation of the City of Brampton in C65017

Barnet H. Kussner, for the respondent,
    The Corporation of the City of Brampton in C67931

Heard and released orally: November
    24, 2020

REASONS FOR DECISION

[1]

These matters were scheduled for hearing today.

[2]

The appellant brings an adjournment application
    because a Litigation Guardian was appointed by a judge of the Superior Court of
    Justice on November 20, 2020. The City of Brampton (both as the respondent on
    the appeal and applicant on the Rule 2.1 application) opposes the adjournment
    in this self-represented matter. Considering all of the circumstances, including
    the fact that the self-represented appellant (respondent on the Rule 2.1
    application) has been in the hospital undergoing treatment for mental health
    concerns for over a month, and was only released yesterday, the adjournment is
    granted.

[3]

The Litigation Guardian has 30 days to respond
    to the Rule 2.1 application in C67931, after which that application will be
    considered by this court in writing.

[4]

In relation to the appeal in C65017, a date for
    hearing will be set for this matter to be heard as soon after 80 days from
    today as the courts schedule permits. That date will be marked peremptory. We
    are informed by Mr. Mohamed Elbassiouni, the appellants brother who is also a
    lawyer, that this is a reasonable amount of time for the adjournment. Mr.
    Mohamed Elbassiouni has said that he will not act on the appeal, but that this
    is nonetheless a reasonable amount of time to retain counsel, who has already
    been consulted, and will permit that counsel sufficient time to prepare.

[5]

Leave of the court must be sought before any
    additional materials are filed. Any such requests will be directed to the
    Associate Chief Justice.

[6]

Costs of todays hearing will be reserved to the
    panel that ultimately hears the appeal in C65017.

Fairburn
    A.C.J.O.

B.W.
    Miller J.A.

B.
    Zarnett J.A.





[1]

The appellants brother, Mr.
    Elbassiouni, is a lawyer. While not the lawyer of record for this matter, Mr.
    Elbassiouni gave submissions at the request of the litigation guardian for
    purposes of requesting the adjournment.


